Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 03-1268

                          JACQUELYN M. QUINT,

                         Plaintiff, Appellant,

                                      v.

                A.E. STALEY MANUFACTURING COMPANY,

                         Defendant, Appellee.




          APPEAL FROM THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]



                                   Before

                      Torruella, Circuit Judge,

                     Cyr, Senior Circuit Judge,

              and Oberdorfer*, Senior District Judge.



     Dana A. Curhan for appellant.
     David G. Webbert, Johnson & Webbert, LLP, Stephen A. Roach,
and Roach & Wise, LLP, on brief for appellee.



                           December 19, 2003



    *
      Of the United States District Court for the District of
Columbia, sitting by designation.
              Per Curiam.       Jacquelyn Quint commenced a civil action

against her employer, A.E. Staley Manufacturing Co., alleging

employment discrimination based on disability.                    Following a jury

trial,   an    appeal,    and    a    settlement       following    remand,   Quint

recovered a $485,000 award for back pay, compensatory damages, and

future wages.      See Quint v. A.E. Staley Mfg. Co., 172 F.3d 1 (1st

Cir. 1999).      At issue in the instant appeal are the fees received

by two attorneys Quint retained to litigate her case.                     Attorney

David Webbert accepted Quint's case pursuant to a contingent fee

agreement, wherein he agreed (i) to accept a 25% contingency fee,

rather than his customary 40% contingency fee, as well as any

statutory fees awarded Quint under the pertinent fee-shifting

statute.       Attorney     Stephen       Roach   in    turn    negotiated    a   15%

contingency      fee,    plus    statutory        fees.        Attorney   Webbert's

contingent fee award amounted to $156,079.80; Attorney Roach's

contingent fee award came to $80,648.42. Finally, Attorney Webbert

was   awarded     $99,363.69         in   statutory       fees;    Attorney   Roach

$52,811.92.      Quint v. A.E. Staley Mfg. Co., 245 F. Supp. 2d 162,

182 (D. Me. 2003).

              Quint contends on appeal that the district court erred in

declining to reduce (i.e., offset) the contingent fees, awarded to

her former attorneys, by the amount of the statutory fees they

received, and that the fee award unfairly accorded Webbert and

Roach “windfall” compensation exceeding their customary hourly


                                          -2-
rates.   Quint's contentions fail.

           First,    unlike   statutory    fees,       which     normally   are

delimited to “reasonable” compensation, fee awards predicated upon

fee agreements privately negotiated between attorney and client are

reviewed more deferentially; in the sense that we will exercise our

supervisory power to reduce a fee award predicated upon a fee

agreement only in those “exceptional circumstances” where the fee

assessed by counsel is “unethically excessive.” Sargeant v. Sharp,

579 F.2d 645, 648 n.4 (1st Cir. 1978); see Gobert v. Williams, 323

F.3d 1099, 1100 (5th Cir. 2003) (“‘[T]here is nothing in [the fee-

shifting statute] to regulate what plaintiffs may or may not

promise to pay their attorneys [in contingent fees] if they lose or

if they win.’”) (quoting Venegas v. Mitchell, 495 U.S. 82, 87-88

(1990)).

           The record on appeal in the instant case discloses no

such exceptional circumstances.         At the time she retained her

former attorneys, Quint voluntarily agreed not only to compensate

them with a substantially lower contingent fee, but to assign them

her rights to any statutory fees as well.               The record further

reveals that Attorney Webbert's able representation enabled Quint

to surmount several significant legal obstacles – such as Quint’s

conceded   failure    to   mitigate     damages    –     which     contributed




                                  -3-
substantially to Quint’s $485,000 recovery.1    In turn, Attorney

Roach skillfully prosecuted the first appeal Quint brought before

this court, and succeeded not only in increasing the back-pay award

to Quint, from $8,000 to $46,000, but in securing a remand to the

district court to adjudicate her previously dismissed reinstatement

claim, which ultimately garnered Quint an additional $100,000.   As

the record on appeal plainly discloses, the instant appeal is

utterly meritless.

           Affirmed; double costs are awarded to the appellee.   SO

ORDERED.




     1
      Attorney Webbert acknowledges on appeal that, were he to
receive litigation expenses as part of his statutory and contingent
fee awards, he might be realizing an impermissible double recovery
of litigation expenses. In reliance upon Webbert’s representation
to us that he will eschew such double reimbursement (if any), we
affirm, subject to the district court’s prerogative to revisit this
aspect of the fee award should Webbert fail to honor this
representation.

                               -4-